            Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOROTHY RYAN,

                                 Plaintiff,
                                                                    19-CV-10523 (CM)
                     -against-
                                                                   ORDER TO AMEND
 FAY LEOSIS, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action alleging that Defendants violated her rights.

By order dated January 16, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the Court grants

Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
           Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 2 of 12



to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff, a paralegal employed by the New York City Law Department (Law

Department), brings this action asserting that Defendants violated her rights. She sues the

following employees of the Law Department: Fay Leousis, Jenny Montana O’Connor, David

Santoro, Lavonne Pridgen, Les Vindies, Eric Eichenholtz, and Ramone Rivera.

        Plaintiff provides the following statement as the facts underlying her claims:

        Stop harassment to myself, to stop stealing my annual, sick time, box hours from
        my paycheck, stealing my paycheck, putting my ID card as in-active so I am not
        allowed to enter the building, taking me out of my medical[,] I have cancer,
        suspending me when I did nothing[,] changing my title in my personnel file to
        clerical when I am “in title paralegal.”

(ECF No. 2, 6.) She asserts that the alleged conduct is ongoing.




                                                  2
            Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 3 of 12



                                            DISCUSSION

        Plaintiff does not specify the jurisdictional or statutory bases for her claims. Under 28

U.S.C. §§ 1331 and 1332, federal jurisdiction is available only when a “federal question” is

presented or when the plaintiff and the defendant are citizens of different states and the amount

in controversy exceeds the sum or value of $75,000. 1

        Plaintiff’s claims arise in an employment context, but she fails to plead any facts from

which the Court can infer that she is bringing a statutory claim under the Court’s federal question

jurisdiction. 2 Nor does Plaintiff, a resident of Brooklyn, New York, allege facts demonstrating

that the Court has diversity jurisdiction over this action. 3


        1
          “‘[I]t is common ground that in our federal system of limited jurisdiction any party or
the court sua sponte, at any stage of the proceedings, may raise the question of whether the court
has subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-
CIO v. CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting
Manway Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir.
1983)); see Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526
U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own
initiative . . . .”).
        2
          Plaintiff’s assertions may implicate various federal laws, including the following: (1)
Fair Labor Standards Act, 29 U.S.C. § 201, et seq., which provides a cause of action to
employees against employers for unpaid wages; (2) the Americans with Disabilities Act of 1990,
42 U.S.C. §§ 12112-12117, which “prohibits discrimination against a ‘qualified individual on the
basis of disability’ in the ‘terms, conditions, and privileges of employment,’” Kinneary v. City of
New York, 601 F.3d 151, 155 (2d Cir. 2010) (quoting 42 U.S.C. § 12112(a)); or (3) the Family
and Medical Leave Act of 1993 (FMLA), 29 U.S.C. §§ 2601 to 2654, which entitles eligible
employees to take up to 12 work weeks of unpaid leave per year, and makes it unlawful “for any
employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right
provided under” the FMLA, 29 U.S.C. § 2615(a)(1). Under these statutes, claims are brought
against the employer rather than individual employees.
        3
          To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the
plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S.
381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the claim
is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C.
§ 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)
(citation and internal quotation marks omitted).


                                                   3
          Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 4 of 12



       Because of the lack of sufficient facts in the complaint, the Court cannot definitively say

that there is no set of facts on which Plaintiff may be able to proceed with this action. The Court

therefore grants her leave to submit an amended complaint to describe in more detail the facts

underlying her claims and what each individual named as a defendant did to violate her rights.

Plaintiff must assert the statutory basis for her claims.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend her complaint to detail her claims. In the statement of

claim, Plaintiff must provide a short and plain statement of the relevant facts supporting each

claim against each defendant named in the amended complaint. Plaintiff is also directed to

provide the addresses for any named defendants. To the greatest extent possible, Plaintiff’s

amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the




                                                   4
           Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 5 of 12



original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 19-CV-10523 (CM). 4 No summons will

issue at this time. If Plaintiff fails to comply within the time allowed, and she cannot show good

cause to excuse such failure, the complaint will be dismissed for failure to state a claim upon

which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 28, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




       4
         Because the basis for Plaintiff’s claims is not clear, the Court is including with this
order a general amended complaint form and an amended complaint form for asserting claims of
employment discrimination. Plaintiff must choose the form that is appropriate for the action she
is seeking to bring.


                                                 5
               Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 6 of 12




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 7 of 12



I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 8 of 12




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
          Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 9 of 12



B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 10 of 12




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 11 of 12




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
          Case 1:19-cv-10523-CM Document 4 Filed 01/28/20 Page 12 of 12



V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
